Ellison, J.
This action is for damages charged to have accrued to plaintiff by reason of defendant refusing to comply with his written contract to convey to plaintiff a tract of land. The trial court held the contract to be void for uncertainty of description. Plaintiff appealed.
The description is as follows: ‘‘That R. E. Gril-fillan, party of the first part, has this day sold to Charles F. Sailor his farm of 79 3-4 acres, seven and one half miles east of Schell City, Mo., known as the Ed. Story farm.”
*154The view taken by the circuit court was, we think, erroneous. The contract itself, aside from matter of description, was amply sufficient under the rulings made in Ringer v. Holtzclaw, 112 Mo. 519, and Rucker v. Harrington, 52 Mo. App. 481. And the description was sufficient for the purpose of maintaining plaintiff’s action for breach of contract. Descriptions less definite than this have been held sufficient to sustain the validity of a contract of conveyance. Cravens v. Pettit, 16 Mo. 210.
Points of description may be explained (in the way of identification) by parol evidence, and we assume that it can be shown that the tract of land in controversy belonged to this defendant and that it was “known as the Ed. Story farm.” Ballinger Co. v. McDowell, 99 Mo. 632; Hammond v. Johnstone, 93 Mo. 198. In the latter case will be found a review of the authorities on the subject. The land is described to be a certain number of acres, a certain distance east of Schell City, Missouri, and known as the Ed. Story farm. The contract, therefore, locates the land, and with the aid of parol evidence, the description given can be applied to the exact tract intended by the parties.
The judgment is reversed and the cause remanded.
All concur.